347 S.W.3d 563 (2011)
Dawud ABDELMALIK, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72235.
Missouri Court of Appeals, Western District.
June 28, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 2, 2011.
Application for Transfer Denied October 4, 2011.
Frederick J. Ernst, Assistant Appellate Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Evan J. Buchheim, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division IV: LISA WHITE HARDWICK, Chief Judge, Presiding, and KAREN KING MITCHELL and GARY D. WITT, Judges.

Order
PER CURIAM:
Dawud Abdelmalik appeals the denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing by the Circuit Court of Jackson County ("motion court"). On appeal, he claims that the motion court erred in determining that his trial counsel ("Counsel") was not constitutionally ineffective in failing to raise claims that: (1) Abdelmalik's second trial was in violation of the double-jeopardy protections in the United States and Missouri Constitutions; and (2) section 650.055 RSMo, as applied to the collection of Abdelmalik's DNA sample, violates the Missouri Constitution's prohibition against laws that operate retrospectively. We affirm the judgment of the motion court. Rule 84.16(b).